—Order unanimously affirmed without costs. Memorandum: Counsel fees are not recoverable in an action unless specifically provided for by statute or contract (Marotta v Blau, 241 AD2d 664). According to the clear and unambiguous language of the parties’ lease (see, W. W. W. Assocs. v Giancontieri, 77 NY2d 157, 162; North Shore Equestrian Ctr. v Long Is. *1026Univ., 225 AD2d 1108, 1109), only disputes concerning events of default may result in an award of counsel fees to the prevailing party. The present dispute does not constitute an event of default as that term is defined in the lease. Thus, Supreme Court properly denied that part of defendants’ motion seeking counsel fees. (Appeal from Order of Supreme Court, Monroe County, VanStrydonck, J. — Reargument.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Callahan, JJ.